J-S50034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.J.-J.D.,     :   IN THE SUPERIOR COURT OF
 JR., A MINOR                       :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: V.C., MOTHER            :
                                    :
                                    :
                                    :
                                    :   No. 596 EDA 2017

            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001218-2016,
                        CP-51-DP-0001911-2014

 IN THE INTEREST OF: L.S.A.C., A    :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: V.C., MOTHER            :
                                    :
                                    :
                                    :
                                    :   No. 603 EDA 2017

            Appeal from the Order Entered January 19, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001220-2016,
                        CP-51-DP-0001912-2014
J-S50034-17


 IN THE INTEREST OF: S.-A.V.C., A        :    IN THE SUPERIOR COURT OF
 MINOR                                   :         PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: V.C., MOTHER                 :
                                         :
                                         :
                                         :
                                         :    No. 605 EDA 2017

              Appeal from the Order Entered January 19, 2017
            In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-0001295-2012,
                          CP-51-AP-0001219-2016


BEFORE:    PANELLA, MOULTON, and RANSOM, JJ.

MEMORANDUM BY RANSOM, J.:                          FILED OCTOBER 03, 2017

      V.C. (“Mother”) appeals from the decrees dated and entered on January

19, 2017, granting the petitions filed by the Philadelphia County Department

of Human Services (“DHS” or the “Agency”), to involuntarily terminate her

parental rights to her dependent children, S.C., a/k/a S.-A.V.C. (a female born

in June of 2011) and L.C., a/k/a L.S.A.C. (a female born in January of 2014),

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

Mother also appeals the orders dated and entered on January 19, 2017,

granting the petition filed by DHS to involuntarily terminate her parental rights

to her dependent male child, D.J.-J.D., Jr., a/k/a D.D. (born in January 2013),




                                      -2-
J-S50034-17



whose biological father, D.D., is deceased, pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1 We affirm.

       The trial court set forth the factual background of Mother’s appeal as

follows.

                                          ***

       Prior to the birth of the Children, on October 23, 2010, the family
       became known to the Department of Human Services (“DHS”)
       through a Child Protective Services (“CPS”) report alleging Father
       caused the death of the Children’s sibling, [S.]2. An autopsy of
       [S.] revealed evidence of pre-existing trauma and injuries. On
       October 25, 2010, DHS learned that the Philadelphia Police
       Department’s Homicide Unit had begun investigating [S.’s] death.
       On October 25, 2010, DHS met with Mother and Father in their
       home and interviewed them separately. Mother stated that she
       was at work when [S.] died. Father stated that he found [S.] in
       the shower in a distressed physical condition. DHS determined
       that Father’s account was not credible.

       On October 26, 2010, the Medical Examiner’s Office informed DHS
       that [S.’s] death was deemed a homicide and the cause of death
       was multiple blunt impact injuries.3 The same day DHS obtained
       an Order for Protective Custody (“OPC”) for two other children
       [Ny.] and [Sy.], the biological children of Mother but not Father.
       [Ny.] and [Sy.] were in the care of Mother and Father when [S.]
       died.

       On June [ ], 2011, Mother gave birth to SC, the biological daughter
       of Father[,] E.D. On July 31, 2012, the Honorable Jonathan Irvine
____________________________________________


1
  We refer to S.C., L.C., and D.D. collectively as the “Children”. In decrees
dated and entered on January 9, 2017, the trial court granted the petitions to
involuntarily terminate the parental rights of E.D., the biological father of L.C.
and S.C. (“Father”), to L.C. and S.C. Father has filed an appeal from the
termination of his parental rights, which is assigned Docket Nos. 514, 515,
516, and 518 EDA 2017, and is pending before this panel for decision. We
will dispose of Father’s appeal in a separate Memorandum. D.D.’s father,
D.D., died in September of 2014.


                                           -3-
J-S50034-17


     adjudicated SC dependent and issued a stay away order against
     Father and also ruled that aggravated circumstances existed as to
     Mother and Father and that no efforts need be made to reunify SC
     with Father[.] Thereafter, Father was found guilty on drug related
     offenses4.

     On January [ ], 2013, DD was born. On September 11, 2014, a
     stay away order was issued against Father in reference to DD. On
     September 21, 2014, DD’s biological father, [D.D.], was
     murdered.

     On January [ ], 2014, LC was born.5 On June 21, 2014, DHS
     made an unannounced visit to Mother’s home and found Father at
     the home in violation of the stay away order. At the adjudicatory
     hearing on March 12, 2015, LC was adjudicated dependent by the
     Honorable Jonathan Irvine and Father was ordered to stay away
     from LC.

     On January 7, 2015, DD was adjudicated dependent by the
     Honorable Jonathan Irvine. On June 29, 2015, CUA held a Single
     Case Plan (“SCP”) meeting. The objectives identified for Mother
     were (1) to participate in grief therapy; (2) to seek resources to
     apply for safe housing; (3) to comply with a Parental Capacity
     Evaluation (“PCE”); (4) to comply with the stay away order and
     (5) to visit the Children.

     On December 2, 2015, Dr. William Russell, Ph.D., conducted a
     PCE for Mother. Dr. Russell recommended the following: (1)
     Mother continue to attend weekly individual therapy with the goal
     to develop a clear understanding of the events leading to DHS
     involvement with her children; (2) compliance with mental health
     treatment; (3) to provide paternity information about Mother’s
     other children, [Aa.] and [Au.]; (4) to maintain housing and
     employment; and (5) to increase visitation.

     On May 25, 2016 CUA again revised the SCP for Mother, the
     objectives for Mother were (1) to participate in grief therapy; (2)
     to visit Children; (3) to be engaged in Child’s (S.C.) mental health
     treatment; (4) to have no contact with Father; and (5) to establish
     a long term healthcare plan. On November 17, 2016, DHS
     received as (“GPS”) report alleging that Mother and Father were
     still in a relationship despite of a Protection from Abuse Order
     (“PFA”) and a stay away order. DHS learned that Father had been


                                    -4-
J-S50034-17


      incarcerated for the offense of Endangering the Welfare of a Child
      ([S.]) and served two years of incarceration[.]
      ___________________________________________________

      2
        Father was not the biological father of [S.] but the Children had
      the same biological mother, V.C. (“Mother”), Appellant.

      3
       On October 26, 2010, DHS also learned that [S.] suffered from
      cardiac arrest.

      4
        Father plead guilty to Intent to Manufacture/Deliver/Possession
      of a Controlled Substance pursuant to 35 [P.S.] § 780-113 on
      October 23[,] 2012.

      5
       A paternity test determined that Father was the biological parent
      of L.C.

Trial Court Opinion (“Mother”), 4/4/17, at 2-6 (footnotes in original) (citations

omitted).

      On December 9, 2016, DHS filed petitions to terminate Mother and

Father’s parental rights to the Children and to change the Children’s

permanency goal to adoption.      On January 9, 2017, the trial court held a

hearing on the termination/goal change petitions. At the hearing, counsel for

DHS, Mother and her counsel, Father and his counsel, and the Child Advocate,

were present.    DHS presented the testimony of Tieshima Brown, a case

manager and social worker at the Community Umbrella Agency (“CUA”),

Turning Points for Children; Courtney Ransom, a program analyst for DHS;

Dr. Erica Williams, Psy.D., a psychologist who is the Director of Forensic

Mental Health Services; Dr. William Russell, Ph.D., a forensic psychologist who

works at Forensic Mental Health Services, who evaluated both Mother and

Father; and Darren Hughes, a Truancy Intake Worker at DHS.

                                      -5-
J-S50034-17


      Both Mother and Father testified on their own behalf. Counsel for the

parties, including child advocate, stipulated that the maternal grandfather,

who was present, would testify that he attends all of Mother’s unsupervised

visits with the Children, and that Father had never been present at an

unsupervised visit between Mother and the Children.       Id. at 163.    At the

conclusion of the hearing the trial court terminated Father’s parental rights as

to S.C. and L.C. and held Mother’s case under advisement.

      On January 12, 2016, DHS filed a motion to reopen the termination/goal

change hearing to supplement the record. The trial court issued a rule to

show cause on January 13, 2017. Subsequently, on January 19, 2017, the

trial court granted the motion to reopen the termination/goal change hearing

to supplement the record with evidence that Mother permitted Father to

violate the stay away order as to her children, Aa. and Au., who are not

subjects of this appeal.

      At the January 19, 2017 hearing, counsel for DHS, Mother and her

counsel, and child advocate were present. However, Mother did not testify.

Father was not present, nor was his counsel. Ms. Brown testified with regard

to Father’s contact with the Children and the other children of Mother, Aa. and

Au., despite the stay away orders. N.T., 1/19/17, at 8. DHS also had an

exhibit admitted that demonstrated that Father was having contact with the

Children with Mother’s knowledge and assistance. Id. at 8-16; DHS Ex. 1. At

the conclusion of the hearing, based on the evidence at the hearing on January


                                     -6-
J-S50034-17


9, 2017 and the testimony and additional evidence at the hearing on January

19, 2017, the trial court found that Mother had allowed Father to have access

to her children, and ordered her parental rights to the Children terminated.

Id. at 16-17. The trial court again changed the permanency review goal for

the Children to adoption, and entered its decrees terminating Mother’s

parental rights to the Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b). See Trial Court Opinion (Mother), 4/4/17, at 6.

       On February 13, 2017, Mother filed notices of appeal, along with concise

statements of errors complained of on appeal. This Court consolidated the

appeals on February 28, 2017.

       In her brief on appeal, Mother raises the following issues:

       1. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, V.C.[,] pursuant to 23
       Pa.C.S.A. sections 2511(a) (1), (2), (5) and (8) where evidence
       was presented at the trial that she completed most of her goals
       and was living with and caring for two of her other younger
       children[?]

       2. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, V.C. pursuant to 23
       Pa.C.S.A. sections [sic] 2511(b) where evidence was presented
       that established the [C]hildren had a close bond with their Mother
       and the [sic] had lived with their [m]other for part of their lives.
       Additionally, Mother consistently visited with her children for the
       entire time her children were in placement[?]

Mother’s Brief, at 7.2

____________________________________________


2
  Although Mother stated her issues somewhat differently in her concise
statement, we find that she sufficiently preserved the issues for this Court’s



                                           -7-
J-S50034-17


       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to accept
       the findings of fact and credibility determinations of the trial court
       if they are supported by the record. In re: R.J.T., 608 Pa. 9,
       [19], 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. Id.; R.I.S., [614
       Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
       As has been often stated, an abuse of discretion does not result
       merely because the reviewing court might have reached a
       different conclusion. Id.; see also Samuel Bassett v. Kia
       Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa.
       2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
       630, 634 (Pa. 2003). Instead, a decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. Id.

             As we discussed in R.J.T., there are clear reasons for
       applying an abuse of discretion standard of review in these cases.
       We observed that, unlike trial courts, appellate courts are not
       equipped to make the fact-specific determinations on a cold
       record, where the trial judges are observing the parties during the
       relevant hearing and often presiding over numerous other
       hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
       30], 9 A.3d at 1190. Therefore, even where the facts could
       support an opposite result, as is often the case in dependency and
       termination cases, an appellate court must resist the urge to
       second guess the trial court and impose its own credibility
       determinations and judgment; instead we must defer to the trial
____________________________________________


review. Mother has waived any challenge to the change in the Children’s
permanency goal to adoption under 42 Pa.C.S. § 6351 by failing to raise the
issue in her concise statement and Statement of Questions Involved in her
brief. See Krebs v. United Refining Company of Pennsylvania, 893 A.2d
776, 797 (Pa. Super. 2006) (holding that an appellant waives issues that are
not raised in both his concise statement of errors complained of on appeal and
the Statement of Questions Involved in his brief on appeal).

                                           -8-
J-S50034-17


      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion. In re Adoption of Atencio, [539
      Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-326, 47 A.3d 817, 826-827 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).              Section

2511(a)(2) and (b) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***
          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot
          or will not be remedied by the parent.


                                      -9-
J-S50034-17



                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

            This Court has addressed           incapacity   sufficient    for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., [511 Pa. 599, 605,] 515 A.2d 883, 891
      (Pa. 1986) (quoting In re: William L., [477 Pa. 322, 345,] 383
      A.2d 1228, 1239 (Pa. 1978).

                                      - 10 -
J-S50034-17



In re Adoption of S.P., 616 Pa. at 326-327, 47 A.3d at 827.

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably    prompt     assumption   of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).             A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. at 340.

      With regard to section 2511(a)(2), Mother argues that the trial court

erred when it concluded that her repeated and continued incapacity, abuse,

neglect or refusal has caused the Children to be without essential parental

care, control or subsistence necessary for their physical or mental well-being,

and that she cannot or will not remedy the conditions and causes of the

incapacity, abuse, neglect or refusal.          Mother asserts that the evidence

admitted at the hearing demonstrated that she has remedied the conditions

that cause the Children to be placed in foster care, and that she is able to care

for them. Mother’s Brief, at 10.

      The trial court provided the following analysis:

      Minor Child SC was adjudicated dependent on July 31, 2012.
      Minor Child LC was adjudicated dependent on March 12, 2015.
      Minor Child DD was adjudicated dependent on January 7, 2015.
      The record demonstrated Mother’s ongoing unwillingness to
      provide care or control for the Children; her inability or refusal to
      perform any parental duties and her failure to remedy the
      conditions that brought the Children into care. These facts
      provided the [c]ourt clear and convincing evidence that
      termination of Mother’s parental rights would be in the best

                                       - 11 -
J-S50034-17


      interests of the Children resulting in the termination of Mother's
      parental rights pursuant to 23 Pa.C.S.A. §§2511(a)(1),(2),(5) and
      (8) and 23 Pa.C.S.A. § 2511(b).

      At the termination hearings on January 9. 2017 and January 19,
      2017, the CUA Representative’s [Ms. Browns’] testimony
      demonstrated Mother had not met her SCP objectives nor [sic] her
      PCE recommendations. The CUA Representative testified that
      Mother had not come to terms with the death of her child [S.].
      (N.T. January 9, 2017 Page 14). The CUA Representative testified
      that Mother allowed SC to have contact with Father in violation of
      Court Orders. (N.T. January 9, 2017 Page 19). The CUA
      Representative testified that that it was in the best interest of the
      Children that Mother’s parental rights be terminated. (N.T.
      January 9, 2017 Page 20). The CUA Representative also testified
      that Mother could not provide adequate safety for [the] Children
      and that Mother did not express enough interest in SC’s mental
      health treatment. (N.T. January 9, 2017 Page 21). The CUA
      Representative also testified that Mother had shown no interest in
      the Children’s education or medical needs. Mother never sent
      cards or letters to the Children. (N.T. January 9, 2017 Pages 21-
      24).    The CUA Representative also testified to photographs
      introduced which showed Father with Mother’s other children,
      [Aa.] and [Au.] in violation of [c]ourt orders. This contradicted
      Mother’s prior testimony that the Children had not visited Father
      (N.T. January 19, 2017 Pages 1-21).

                                     ***

      Based upon [(the testimony of the CUA Representative] as well as
      the documents in evidence, this [c]ourt found clear and convincing
      evidence to terminate Mother’s parental rights pursuant to 23
      Pa.C.S.A. §§ 2511(a)(1)[,] (2)[,] (5)[,] (8)[,] as Mother had failed
      to remedy the conditions that brought the Children into care.

Trial Court Opinion (Mother), 4/4/17, at 7-10 (footnote omitted).

      After a careful review of the record, we find that termination of Mother’s

parental rights to the Children was warranted pursuant to section 2511(a)(2),

as Mother clearly lacks parental capacity, and the evidence showed that she

will be unable to remedy that situation within a reasonable period of time, if

                                     - 12 -
J-S50034-17


ever. As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we would find no abuse of the

trial court’s discretion in terminating Mother’s parental rights to the Children

under section 2511(a)(2). In re Adoption of S.P., 616 Pa. 309, 325-26, 47

A.3d 817, 826-27.

      Next, this Court has stated that the focus in terminating parental rights

under section 2511(a) is on the parent, but it is on the child pursuant to

section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super 2008) (en banc). In reviewing the evidence in support of termination

under section 2511(b), our Supreme Court recently stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
      Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
      the determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

      With regard to section 2511(b), the trial court stated the following:

      At the termination hearing, Dr. Erica Williams testified that
      termination of Mother’s parental rights would not cause the
      Children irreparable harm. Dr. Williams findings were based upon
      a bonding evaluation conducted in 2015. (N.T. January 9, 2017
      Pages 25-28). At the termination hearing on January 9, 2017, Dr.
      Russell testified that the findings from the PCE showed Mother

                                     - 13 -
J-S50034-17


     minimized her role as to the death of [S.]. (N.T. January 9, 2017
     Page 54). Dr. Russell testified that Mother should have no contact
     with Father. (N.T. January 9, 2017 Page 60). Dr. Russell also
     testified that he had deep concerns with Mother allowing the
     Children to visit Father. (N.T. January 9, 2017 Page 65). The
     [c]ourt concluded that the testimony of Mother demonstrated that
     Father and Mother violated this [c]ourt’s Stay Away Order with
     impunity[.] (N.T January 9, 2017 Page 160).

     The testimony of the CUA Representative [Ms. Brown] and Dr.
     Russell was deemed to be credible and accorded great weight.

                                   ***
     The [c]ourt further concluded that the termination of the Mother’s
     parental rights would be in the best interest of the Children
     pursuant to 23 Pa.C.S.A. § 2511(b) that termination of Mother’s
     parental rights would not cause permanent harm to the Children.

                               CONCLUSION

     After review of the facts and testimony presented during the
     Termination Hearing on January 9, 2017 and January 19, 2017
     this [c]ourt found clear and convincing evidence to terminate
     Mother’s parental rights pursuant to 23 Pa.C.S. [§] 2511(a)(1)[,]
     (2)[,] (5)[,] and (8). This court further found pursuant to 23 Pa.
     C.S. [§] 2511(b) that termination of the [m]other’s parental rights
     would not have a detrimental effect on the Children and would be
     in the Children’s best interest. For the foregoing reasons, this
     [c]ourt respectfully requests that the January 19, 2017 Order
     terminating Mother’s parental rights to the Children be AFFIRMED.

Trial Court Opinion (Mother), 4/4/17, at 9-10.

     After a careful review of the record, we find that termination of Mother’s

parental rights to the Children was warranted pursuant to section 2511(b), as

the evidence showed that the Children’s developmental, physical and

emotional needs and welfare will best be met by the termination of Mother’s

parental rights. Further, the evidence showed that there is no bond between

Mother and the Children that is worth preserving, in light of the fact that

                                   - 14 -
J-S50034-17


Mother allows Father to have access to the Children, as well as to her other

Children, Aa. and Au., despite the stay away orders issued that are to prevent

Father from having access to her children.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

                                       - 15 -
J-S50034-17


of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted). It is well-settled that “we will

not toll the well-being and permanency of [a child] indefinitely.”          In re

Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726,

732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)).

      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we find no abuse of the trial

court’s discretion in terminating Mother’s parental rights to the Children under

section 2511(b). In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817,

826-27.

      We, therefore, affirm the trial court’s decrees terminating Mother’s

parental rights to the Children, and the orders changing the Children’s

permanency goal to adoption.

      Decrees and orders affirmed. Jurisdiction relinquished.


                                      - 16 -
J-S50034-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2017




                          - 17 -